DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 11-17, and 19-22 are pending. 
Claims 1, 8, and 12 have been amended.
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s Response filed 11/09/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and they are persuasive. The 35 U.S.C. 103 rejections have been withdrawn. 
Applicant’s arguments, see pages 7-9 of Applicant’s Response filed 11/09/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on pages 7-8, that the claims are not directed to the abstract ideas which they recite. Examiner respectfully disagrees. Applicant argues that the claims provide a technical solution to the problem of providing timely on-demand short distance delivery of items within a distribution network optimized for long-distance transport of items. Examiner respectfully disagrees. Examiner respectfully notes that the alleged advantages outlined on pages 7 of Applicant’s response would be brought forth if the claims were practiced outside the realm of the generic computer components recited. Therefore, the alleged benefits are not to any improvement in technology or a technical field itself, but rather to the abstract idea itself. As the MPEP notes, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05(a)(II) Thus, since the abstract idea provides the alleged improvement itself, Applicant’s arguments are found unpersuasive. 
Applicant argues, on page 9, that the claims amount to significantly more than the abstract idea since the claims bring about a technical solution to a technical problem. Examiner respectfully disagrees. Examiner respectfully notes that the proposed solution is not a technical one since, as outlined above, the alleged solution would be brought about even if the claim were practiced outside the realm of generic computer components recited. What’s more, the alleged problem is not a technical one, since the need to optimize distribution of items exists outside the realm of any particular computer technology or environment. Since the claims do not represent a technical solution to a technical problem, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-9, 11-17, and 19-22 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014). Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea. Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1 and 12, the claims are directed to one of the four statutory categories (a machine and a process, respectively.) The claimed invention of independent claims 1 and 12 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 12, as a whole, recite the following limitations:
. . . receive item delivery requests, each item delivery request comprising a pickup location, a delivery location, and item information corresponding to an item to be delivered; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive item delivery requests comprising pickup location, delivery location, and item information; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive such a delivery request)
. . . . storing a plurality of predetermined resource routes traveled by a plurality of resources and a plurality of stored transfer nodes. . . . (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would store resource routes traveled by their delivery resources; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could store a plurality of resource routes) 
 identify a plurality of potential nodes each located within a predetermined threshold distance of at least two of the plurality of predetermined resource routes; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine nodes located within a predetermined threshold distance of two routes in determining shipment transfer locations; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a plurality of transfer nodes for subsequent requests based on threshold distances from routes)
  store, in the memory, at least a subset of the identified plurality of potential nodes as transfer nodes for subsequent item delivery requests; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would store determined transfer nodes in a memory; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could store transfer nodes in memory (writing them down, or memorizing them))
remove individual transfer nodes of the plurality of stored transfer nodes based at least in part on one or more adverse reports received from resources traveling to or from the individual transfer nodes, the one or more adverse reports corresponding to safety conditions of the individual transfer nodes; (claims 1, 12; the broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would remove transfer nodes upon receipt of adverse reports from such nodes; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could remove nodes in response to this)
for individual item delivery requests: determine, from the plurality of predetermined resource routes, a first resource route that passes within a first threshold distance relative to the pickup location; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine a route that passes within a threshold distance of a pickup location in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a route that travels within a threshold distance of a pickup location)
for individual item delivery requests: determine, from the plurality of predetermined resource routes, a second resource route that passes within the first threshold distance relative to the delivery location; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine a route that passes within a threshold distance of a delivery location in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a route that travels within a threshold distance of a delivery location)
for individual item delivery requests: select, from the plurality of stored transfer nodes, a transfer node disposed within a second threshold distance relative to at least a portion of the first resource route and at least a portion of the second resource route; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select a transfer node within a threshold distance of two routes in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a transfer node that is within a threshold distance of two routes)
. . . display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would display pickup and transfer instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
. . . display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would display pickup and transfer instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
receiving. . . a request for delivery of an item from a pickup location to a delivery location; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive item delivery requests comprising pickup location and delivery location; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive such a delivery request)
sending. . . a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would send retrieval instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would send retrieval instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a processor configured to. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a dynamic router processor in communication with a memory (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
the dynamic router processor configured to. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
at a computing resource of a distribution network, (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a first mobile delivery device associated with a first resource traveling along the first resource route (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a second mobile delivery device associated with a second resource traveling along the second resource route, (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
wherein the processor is further configured to: cause a display of a first mobile device to display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
wherein the processor is further configured to: and cause a display of a second mobile device to display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
for individual item delivery requests: send dynamic route information to the processor, the dynamic route information identifying at least the first resource route, the second resource route, and the transfer node; (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
sending. . . a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
store, in the memory, at least a subset of the identified plurality of potential nodes as transfer nodes for subsequent item delivery requests; (claims 1, 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
wherein the processor is further configured to: cause a display of a first mobile device to display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
wherein the processor is further configured to: and cause a display of a second mobile device to display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
for individual item delivery requests: send dynamic route information to the processor, the dynamic route information identifying at least the first resource route, the second resource route, and the transfer node; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
sending. . . a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
store, in the memory, at least a subset of the identified plurality of potential nodes as transfer nodes for subsequent item delivery requests; (claim 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. The specification details any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas. Therefore, independent claims 1 and 12 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 1-11 and 13-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
 Claim 2:
wherein the dynamic router processor is further configured to receive real time or near-real time location information corresponding to individual resources located along the predetermined resource routes.
Regarding the use of the dynamic router processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. The broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive location updates from their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive location information. Alternatively, in the event that such a limitation does not lend itself to a characterization as part of the abstract idea, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
 wherein the dynamic router processor selects the transfer node based at least in part on determining, based on the location information, that the second resource has not yet passed the portion of the second resource route.
 Regarding the use of the dynamic router processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. The broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select a transfer node based on their courier’s location; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a node for transfer based on location information. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 4:
wherein the first item transfer instruction and the second item transfer instruction each include at least one of an identifier of the selected transfer node or directions to the selected transfer node.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 5:
wherein the one or more item pickup instructions comprise at least one of an identifier of the pickup location or directions to the pickup location.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 6:
wherein the item delivery instructions comprise at least one of an identifier of the delivery location or directions to the delivery location.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 7:
wherein at least one of the first item transfer instruction or the second item transfer instruction comprises an instruction to deviate from and subsequently return to the first resource route or the second resource route.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 8:
 wherein the dynamic router processor deletes the removed individual transfer nodes from the memory such that the removed individual transfer nodes are prevented from being selected as the transfer node for a subsequent item delivery request.
 Regarding the use of the dynamic router processor and a memory, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the deletion of nodes from memory this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could remove nodes from memory to prevent them from being selected; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would remove transportation nodes from memories to prevent their selection. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 9:
wherein the processor is further configured to: cause the first mobile device to provide, to the first resource, a visual or audio alert when the item pickup instruction is displayed;
and wherein the processor is further configured to: cause the second mobile device to provide, to the second resource, a visual or audio alert when the second item transfer instruction is displayed.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 11:
wherein the first item transfer instruction comprises identification information associated with the second resource, and wherein the second item transfer instruction comprises identification information associated with the first resource.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 13:
wherein the request comprises item information identifying the item, and wherein the first set of instructions comprises the item information.
 This limitation merely alters the information received in the receive step recited above, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 14:
wherein the transfer node is selected based at least in part on real time or near-real time location information corresponding to the first resource and the second resource.
 This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 15:
 wherein the dynamic router processor selects the transfer node based at least in part on determining, based on the location information, that the second resource has not yet passed the portion of the second resource route.
This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 16:
wherein the transfer node is selected based at least in part on a temporary parking location of a vehicle associated with the first resource or the second resource.
 This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 17:
wherein the first set of instructions comprises an instruction to deposit the item within the vehicle, or wherein the second set of instructions comprises an instruction to retrieve the item from the vehicle.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 19:
wherein at least one of the first set of instructions or the second set of instructions comprises an instruction to deviate from and return to the first resource route or the second resource route.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 20:
receiving a subsequent request for delivery of a second item from a second pickup location to a second delivery location within a requested time period;
determining that the delivery of the second item cannot be performed within the requested time period, based at least in part on the second pickup location, the second delivery location, and real time or near-real time location information corresponding to one or more resources;
and sending, to a user interface associated with the subsequent request, a notification that the delivery of the second item cannot be performed within the requested time period.
Regarding the use of the user interface, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receiving, determining, and sending steps, the broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive delivery requests, determine if they can be performed within condition, and respond with results of the determination; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive a request, determine whether it can be performed within a time constraint based on location information, and output results. Regarding the sending step, in the event that such a limitation does not lend itself to a characterization as part of the abstract idea, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output, the broadest reasonable interpretation of which comprises the court-recognized well understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 21:
wherein the dynamic router processor is further configured to select ones of the plurality of potential nodes having pedestrian infrastructure for inclusion in the subset.
 This limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select transfer nodes based on pedestrian infrastructures so that packages may be transferred safely. Alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a transfer node based on this factor. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 22:
wherein storing the at least a subset of the identified plurality of potential nodes comprises selecting ones of the potential nodes having pedestrian infrastructure for inclusion in the subset.
 This limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select transfer nodes based on pedestrian infrastructures so that packages may be transferred safely. Alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a transfer node based on this factor. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 1-11 and 13-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Novelty/Non-obviousness
 As per claims 1 and 12, the prior art does not appear to teach that individual transfer nodes of the plurality of stored transfer nodes are removed (an active step of removal, rather than merely not considering the location as a potential node) based on one or more adverse reports received from resources traveling to or from the nodes, wherein the adverse reports correspond to safety conditions of individual transfer nodes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628